DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 01/18/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamamoto US 2010/0082943 in view of Shi et al US 2015/0254180.

 	As per claim 16, Yamamoto discloses a method for a countermeasure to a side-channel attack to a computer system, the method comprising the step of: 
 	performing by a processor dynamic partial reconfiguration (DPR) ( 0004   dynamically reconfigurable circuit 2600-1 ) to change constantly implementation characteristics of one or more components or sub-components of an encryption algorithm on an encryption engine ( par 0057 FIG. 1A is a diagram of an overview of dynamic reconfiguration support processing according to an embodiment. A 
 	running the encryption algorithm simultaneously (par 0006    dynamically reconfigurable circuits 2700-1 to 2700-4 sequentially execute tasks. For example, while the dynamically reconfigurable circuit 2700-1 is executing logic 2701 that realizes an encryption algorithm AES ).  
 	Yamamoto does not explicitly disclose running the encryption algorithm in parallel with the performing step.
  	However, Shi discloses running the encryption algorithm in parallel with the performing step ( par 0003, reconfiguring computing applied engineering application for encryption  and the reconfiguring computing units for performing a parallel computing tasks such as encryption ).

 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of applying dynamically reconfigurable circuit  for encryption data of Yamamoto, based on the teaching of parallel of computing encryption in various computing units of Shi, because doing so would provide optimizing the reconfiguration performance of a reconfigurable system is to improve the configuration information access efficiency in the reconfigurable system(par 0003).

 	As per claim 17, Yamamoto in view of Shi discloses  the method according to claim 16, Yamamoto discloses  further comprising the step of adding one or more redundant locations, wherein each redundant location is configured to be re- programmed over time (par 0073 Dynamic reconfiguration support processing may be realized that copes with a case where variation of the battery temperature is significant, by newly adding to the above basic configuration a function of acquiring, from the dynamically reconfigurable circuit 110).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of applying dynamically reconfigurable circuit  for encryption data of Yamamoto, based on the teaching of parallel of computing encryption in various computing units of Shi, because doing so would provide optimizing the reconfiguration performance of a reconfigurable system is to improve the configuration information access efficiency in the reconfigurable system(par 0003).

 
 	As per claim 18, Yamamoto in view of Shi discloses  The method according to claim 17, Yamamoto discloses  wherein the performing step further comprises the step of disconnecting from the encryption engine the one or more redundant locations (par 0154  an encryption scheme implemented on a portable apparatus is changed during execution. FIG. 25 is a diagram of exemplary calculation of the threshold curve corresponding to temperature variation. A graph 2500 is a graph of exemplary calculation of the threshold curve using the dynamic-reconfiguration support apparatus 300 ).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of applying dynamically reconfigurable circuit  for encryption data of Yamamoto, based on the teaching of parallel of computing encryption in various computing units of Shi, because doing so would provide optimizing the reconfiguration performance of a reconfigurable system is to improve the configuration information access efficiency in the reconfigurable system(par 0003).


 	As per claim 19, Yamamoto in view of Shi discloses  The method according to claim 18, Shi  discloses  wherein the encryption engine continues to execute encryption/decryption at full speed without stalling or waiting for the performing step to complete (par 0003 reconfigurable computing has been widely applied in various engineering application fields, mainly including: video image processing, digital signal processing, wireless communication, and data encryption, etc. As the requirements of software applications become increasingly higher, the requirements for performance of reconfigurable systems become higher and higher. For example, the criterion for video decoding has evolved to 1080p or even higher, and the volume of code stream to be processed as per 1080p criterion is 5 times of the volume of code stream to be processed as per D1 criterion. Accordingly, as compared with applications in which D1 decoding is carried out, the processing performance of the reconfigurable system has to be 5 times as high as the former when 1080p decoding is carried out).  

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of applying dynamically reconfigurable circuit  for encryption data of Yamamoto, based on the teaching of parallel of computing encryption in various computing units of Shi, because doing so would provide optimizing the reconfiguration performance of a reconfigurable system is to improve the configuration information access efficiency in the reconfigurable system(par 0003).


 	As per claim 20, Yamamoto in view of Shi discloses  The method according to claim 16, Shi discloses wherein two or more of the components or sub-components perform identical functions (par 0012 the L2 configuration information cache is closely coupled to a single reconfigurable processing unit, and is configured to cache the configuration information that may be used by multiple reconfigurable arrays in the same reconfigurable processing unit within a time period).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of applying dynamically reconfigurable circuit  for encryption data of Yamamoto, based on the teaching of parallel of computing encryption in various computing units of Shi, because doing so would provide optimizing the reconfiguration performance of a reconfigurable system is to improve the configuration information access efficiency in the reconfigurable system(par 0003).


 	As per claim 21, Yamamoto in view of Shi discloses  The method according to clam 16, Yamamoto discloses wherein the one or more components or sub-components is selected from the group: SBOX, SubBytes, ShiftRows, MixColumns, AddRoundKey, registers, XOR gates ( 0004, FIG. 26 is a diagram of a hardware rewriting process of a conventional dynamically reconfigurable circuit. As depicted in FIG. 26, to rewrite hardware in a dynamically reconfigurable circuit 2600-1, the entire logic 2601 (in this example, an encryption algorithm "advanced encryption standards" (AES)) having therein plural processor elements (PE)s to be rewritten, is mapped at one time. Thereafter, a necessary number of PEs to execute the logic 2601 of the PEs prepared in the dynamically reconfigurable circuit 2600-1 are rewritten and, thereby, the circuit 2600-1 is reconfigured dynamically into a dynamically reconfigurable circuit 2600-2 for executing the AES.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of applying dynamically reconfigurable circuit  for encryption data of Yamamoto, based on the teaching of parallel of computing encryption in various computing units of Shi, because doing so would provide optimizing the reconfiguration performance of a reconfigurable system is to improve the configuration information access efficiency in the reconfigurable system(par 0003).



 	As per claim 22, Yamamoto in view of Shi discloses  the method according to claim 16, Yamamoto in viewof Shi discloses wherein the encryption algorithm is an advanced encryption standard (AES) (par 0006   dynamically reconfigurable circuits 2700-1 to 2700-4 sequentially execute tasks. For example, while the dynamically reconfigurable circuit 2700-1 is executing logic 2701 that realizes an encryption algorithm AES).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of applying dynamically reconfigurable circuit  for encryption data of Yamamoto, based on the teaching of parallel of computing encryption in various computing units of Shi, because doing so would provide optimizing the reconfiguration performance of a reconfigurable system is to improve the configuration information access efficiency in the reconfigurable system(par 0003).


 	As per claim  23, Yamamoto in view of Shi discloses  The method according to claim 16, Yamamoto discloses  wherein the implementation characteristics of the one or more components or sub-components changes a corresponding path delay that changes a corresponding power trace behavior (par 0067 the reconfiguration processing unit 100 additionally includes an estimated-value calculating unit 107 and a threshold calculating unit 108. The estimated-value calculating unit 107 calculates an estimated value of the remaining power of the battery that drives the dynamically reconfigurable circuit 110. The threshold calculating unit 108 calculates a threshold value function that expresses the temporal variation of a threshold that is the consumable power for the dynamically reconfigurable circuit 110. For the above process, the above acquiring unit is caused to further acquire information concerning the remaining power of the battery and power consumption information of the dynamically reconfigurable circuit 110 from the dynamically reconfigurable circuit 110.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of applying dynamically reconfigurable circuit  for encryption data of Yamamoto, based on the teaching of parallel of computing encryption in various computing units of Shi, because doing so would provide optimizing the reconfiguration performance of a reconfigurable system is to improve the configuration information access efficiency in the reconfigurable system(par 0003).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over  Yamamoto US 2010/0082943 in view of Shi et al US 2015/0254180 in view of Avanzi US 2006/0140398.


 	As per claim 24, Yamamoto in view of Shi discloses the method according to claim 16,  the combination fails to discloses wherein the counter-measure attack is a simple power analysis (SPA), differential power analysis (DPA), or correlation power analysis (CPA) counter-measure attack.
 	However Avanzi discloses wherein the counter-measure attack is a simple power analysis (SPA), differential power analysis (DPA), or correlation power analysis (CPA) counter-measure attack ( [0068] Consequently this randomisation can be considered a secure counter-measure for defence against attacks based on differential power analysis in implementations of hyperelliptic cryptosystems with a field K of uneven characteristic.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of applying dynamically reconfigurable circuit  for encryption data of Yamamoto, based on the teaching of parallel of computing encryption in various computing units of Shi, based on the teaching of considering a secure counter measure based on the differential power analysis (DPA) of Avanzi, because doing so would prevent attack(par 0122).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gebotys US 2005/0259814 007, There are several known countermeasures for this S-box DPA attack. Messerges 2000 ("Securing the AES Finalists Against Power Analysis Attacks" T. Messerges, FSE 2000, Lecture Notes in Computer Science, 1978, pp. 150-164, 2001, Springer-Verlag) identifies a method of frequently regenerating tables with a different random output mask within the cryptographic algorithm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496